Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

3. 	Claims 22, 31, and 37 have been amended. Claims 22-41 are pending in this office action. This action is responsive to Applicant’s amendment filed 11/11/2020.

Response to Arguments

4.	Applicant's arguments with respect to amended features in claims 22, 31, and 37 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
5.	The references listed in the IDS filed 09/14/2020, and 11/06/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 22-41 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No 10,025,802. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claims 31-59 are merely an obvious variation of claims 1-21 of US Patent No. 10,025,802. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 
7.	Claims 22-41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Risnoveanu et al. (US Patent No. 10,109,148 B2 A1, hereinafter “Risnoveanu”) in view of Reid et al. (US Patent Publication No. 2010/0211554 A1, hereinafter “Reid”) and McLaughlin, Jr. (US Patent No. 7,290,056 B1, hereinafter “McLaughlin, Jr.”).
As to Claim 22, Risnoveanu teaches the claimed limitations:
 “A system, comprising: one or more computing devices to:” as a casino operations management system that provides for employee management and information storage and retrieval for various casino operations, the system comprises a player cage module configured to manage financial transactions between the player and casino entity (column 2, lines 9-19).
 	“Receive configuration data from a client to create a log-coordinated storage group (LCSG) in a provider network, the configuration data indicating a plurality of data stores as members of the LCSG” as a casino operations management system that provides for employee management and information storage and retrieval for various casino operations, the system comprises a player cage module configured to manage financial transactions between the player and casino entity, including cash transactions for each player, the player cage module including a cashier interface that has information regarding all transactions performed by a cashier during a time period. The system further includes a multi transaction log module configured to store multiple transactions for an individual player and to merge transactions for each said individual player, the multi transaction log being further configured to identify unknown players based on at least one image received of each unknown player. The multi transaction log tracks total transactions for known and unknown players and determine when transactions for each said individual player exceed a reportable threshold total for a predetermined period. The multi transaction log module also includes a tax reporting module, said tax reporting module being configured to generate a report, for transmission to a taxing authority, when said 
“Create the LCSG in the provider network, wherein the LCSG is configured according to the configuration data to:” as the casino management system provides for compiling and printing reports on casino operations. Based on the data collected from modules of the software, casino personnel may generate reports that may be used to analyze the activity and performance of the casino. These reports may be grouped into categories which include, but are not limited to: dealer schedule reports; dealer performance reports; dealer drop reports; casino situation reports; cage situation reports; or other reports that can be configured using this system (column 13, line 6-44). Using the casino management system, the software may be used to group together games and limits under a virtual revenue center (column 23, lines 10-18), (column 32, line 54-60), (column 45, lines 11-36).
Risnoveanu does not explicitly teach the claimed limitation “determine whether requested transactions are accepted based at least in part on a detection of conflicts between individual ones of the requested transactions and data written by one or more previously-committed transactions indicated in a transaction log”.
Reid teaches a compute server starts a process of determining if a database transaction commits by appending a transaction record to a transaction log. The transactional record manager accepts such requests to append transaction records to the transaction log from a large number of compute servers, without locking the records being updated in the database transactions, and serializes the requests and places the information corresponding to transaction records in serial order into the transaction log as log records (paragraph 0026). However, compute servers incur delay when setting locks in a shared lock manager. This delay limits transaction throughput. Moreover it can be difficult to detect compute servers that obtain a lock and then fail to release the lock (e.g., due to failure, or system crashes), also known as leaked locks. in a situation where two locks are necessary to complete an action, server one 
Risnoveanu does not explicitly teach the claimed limitation “propagate committed transactions from the transaction log to at least some of the data stores; and provide access metadata for the LCSG to the client”.
 	McLaughlin, Jr. teaches a participant and a coordinator cooperate to execute a distributed transaction, the distributed transaction including a transaction executed by the participant. To manage the transaction, the coordinator and the participant communicate over a network using (abstract). An alternative to implicit transaction propagation is explicit transaction propagation. However, the method of implementing an ORB transaction service may produce a CORBA compliant ORB that limits the client's ability to explicitly propagate the transaction context (column 16, lines 32-55). The fixed queries limitation exists in file-based systems because accessing the data is dependent on layered file structures and structured programming techniques in an environment where ad hoc reporting is typically disallowed. The inability of file-based systems to lower cost and provide flexible access to data led to management's push for greater accessibility and flexibility, which led to the adoption of relational databases. Relational databases eliminate the five limitations of file-based processing by the (1) use of metadata, (2) creation of program-data independence (column 25, lines 27-44; column 27, lines 30-40). A client begins a transaction that establishes a transaction context tied to the client thread; and the client then transmits requests. The transmitted client requests are implicitly linked to the client's OTS transaction context and treated as components of a complex compound transaction if two or more recoverable servers are participants in the transaction context. At some point, the client determines the transaction is complete and ends the OTS transaction context. When the client transmits an end transaction request, the transaction components are committed provided an error did not occur; however, if an error occurs, the OTS transaction context will rollback all transaction components or subtransactions. In this scenario, the distributed application is using 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Risnoveanu, Reid and McLaughlin, Jr. before him/her, to modify Risnoveanu determine whether requested transactions are accepted based at least in part on a detection of conflicts because that would provide the technology suitable for application in a variety of different types of transactional record management including any different system can benefit from transactional storage of records as taught by Reid (paragraph 0025). Or access metadata for the LCSG to the client because that would provide the results of a committed transaction will be made permanent even if a failure occurs after the commitment for data transaction durability as taught by McLaughlin, Jr. (column 3, lines 20-23). 

As to Claim 23, Risnoveanu teaches the claimed limitations:
 	“A configuration designer to: determine a plurality of service requirements of the client for the LCSG, wherein the plurality of service requirements include one or more of: (a) a performance requirement for one or more types of storage operations to be performed at a storage group, (b) an availability requirement, (c) a data durability requirement, or (d) an access interface requirement; provide, to the client, an indication of one or more candidate storage group configurations that can meet at least a subset of the plurality of requirements; and receive an indication of approval by the client of one of the candidate storage configurations; wherein the LCSG is created using the one candidate storage configuration” as (column 10, lines 43-54); 
McLaughlin, Jr. teaches (column 2, lines 19-41), column 2, line 62 to column 3, line 23), (column 6, lines 29-65).

As to Claim 24, Risnoveanu teaches the claimed limitations:
 	“Wherein the configuration data indicates, in the plurality of data stores, at least two data stores of different data store types selected from: a relational database, a non-relational database, an unstructured data store, a storage service, an in-memory cache, or a distributed cache” as (column 7, lines 5-10), (column 8, lines 45-49), (column 21, lines 18-22).
McLaughlin, Jr. teaches (column 1, line 63 to column 2, line 35), (column 10, line 66 to column 11, line 24).

As to Claim 25, Risnoveanu teaches the claimed limitations:
 “Wherein: the configuration data specifies a write applier to propagate data from the transaction log to one of the data stores; and to create the LCSG, the one or more computing devices is to launch an instance of the write applier in the provider network” as (column 13, lines 6-44), (column 23, lines 10-18), (column 32, line 54-60), (column 45, lines 11-36). 
McLaughlin, Jr. teaches (column 61, line 48 to column 62, lines 18), (column 68 line 54 to column 69, line 6).

As to Claim 26, Risnoveanu teaches the claimed limitations:
 	“Wherein: the configuration data specifies a write transformer to transform data from one of the data stores and write the transformed data to another one of the data stores; and to create the LCSG, the one or more computing devices is to launch an instance of the write 
McLaughlin, Jr. teaches (column 44, lines 44-65).

As to Claim 27, Risnoveanu teaches the claimed limitations:
 	“Wherein: to create the LCSG, the one or more computing devices is to register the instance of the write transformer as a listener to be notified when a write is applied to the one data store” as (column 5, line 43 to column 5, line 3), (column 11, lines 35-43).
McLaughlin, Jr. teaches (column 54, line 29-67).

As to Claim 28, Risnoveanu teaches the claimed limitations:
 	“Wherein: the configuration data specifies, for the write transformer, one or more time-based trigger conditions to invoke the write transformer” as (column 8, lines 30-38), (column 41, lines 23-42), (column 47, lines 39-52).

As to Claim 29, Risnoveanu teaches the claimed limitations:
 	“Wherein: the configuration data specifies computer-readable code that extends functionality of the write transformer” as (column 8, lines 39-44), (column 32, line 48 to column 33, line 13) (column 40, lines 48-67).
McLaughlin, Jr. teaches (column 44, lines 44-65).

As to Claim 30, Risnoveanu teaches the claimed limitations:
 	“Wherein the one or more computing devices to: receive further configuration data to add or remove a data store as a member of the LCSG; and modify the LCSG to add or remove the data store according to the further configuration data” as (column 27, lines 41-53), (column 28, line 17 to column 29, line 2)


As to claims 31-36 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 22, 24-27, and 30. In addition, Risnoveanu teaches the casino management system of the present disclosure may provide for two methods for creating rotations (column 18, lines 34-45). Therefore these claims are rejected for at least the same reasons as claims 22, 24-27, and 30.

As to claims 37-41 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 22-26. In addition, Risnoveanu teaches a computer program product comprising a non-transitory computer storage medium having computer readable program code embodied therein for casino operations management (claim 16). Therefore these claims are rejected for at least the same reasons as claims 22-26.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/12/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156